Citation Nr: 0943656	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-17 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of the reduction of the Veteran's 
disability evaluation for his service connected left knee 
disability, to 10 percent.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a thoracic spine 
disability.

(The issue of entitlement to a waiver of overpayment in the 
calculated amount of $357.00 is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from March to June 1987, 
and from January 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's above 
claims.  A videoconference hearing before the undersigned 
Veterans Law Judge was held in September 2009.

The issue of the propriety of the reduction of the Veteran's 
disability evaluation for his service connected left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated November 1999, the RO denied service 
connection for a right knee disability.

2.  The evidence received since the November 1999 RO decision 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for a right knee 
disability.

3.  A right knee disability is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, nor did it manifest within one year of the Veteran's 
discharge from service.

4.  A cervical spine disability is not shown to be causally 
or etiologically related to any disease, injury, or incident 
in service, nor did it manifest within one year of the 
Veteran's discharge from service.

5.  A thoracic spine disability is not shown to be causally 
or etiologically related to any disease, injury, or incident 
in service, nor did it manifest within one year of the 
Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The November 1999 decision of the RO, which denied 
service connection for a right knee disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2009).  

2.  The evidence received since the November 1999 RO 
decision, which denied service connection for a right knee 
disability, is new and material and the claim for service 
connection for a right knee disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

3.  A right knee disability was not incurred in or aggravated 
by the Veteran's active duty military service and may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131  (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  A cervical spine disability was not incurred in or 
aggravated by the Veteran's active duty military service and 
may not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131  (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  A thoracic spine disability was not incurred in or 
aggravated by the Veteran's active duty military service and 
may not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131  (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the Veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in July 2006, March 2009, and September 2009.  
These letters informed the Veteran of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and of what evidence the Veteran should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the Veteran for the Board to proceed 
to finally decide this appeal.  The Veteran was also 
specifically informed of the law as it pertains to disability 
evaluations and effective dates by the July 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits, such as 
obtaining medical records.  Consequently, and particularly in 
light of the fact that the Veteran's claim for a right knee 
disability is being reopened, the Board finds that the duty 
to notify and assist has been satisfied, as to the issue 
being finally decided on this appeal.

Historically, the Board notes that the Veteran's claim of 
entitlement to service connection for a right knee disability 
was originally denied by a November 1999 RO decision.  This 
claim was denied at that time because no evidence had been 
presented showing he had a current chronic right knee 
disability related to service.  As the Veteran did not 
perfect an appeal of this decision, it is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2009).  

Since this decision is final, the Veteran's current claim of 
service connection for a right knee disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the Veteran's claim.  Specifically, the Board notes 
that the evidence of record now shows that the Veteran has a 
right knee disability, and several statements from the 
Veteran's friends and family indicate that they have 
witnessed the Veteran have right knee problems since service.  
As the Veteran's claim was previously denied because there 
was no evidence he had any right knee disability related to 
service, and as this evidence shows that he does have a right 
knee disability which may be related to service, the Board 
finds this evidence to be both new and material, and 
therefore the Veteran's claim for service connection for a 
right knee disability should be reopened.  As such, the issue 
of service connection for a right knee disability will be 
discussed below.


Entitlement to service connection for right knee, cervical 
spine, and thoracic spine disabilities.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered whether presumptive service 
connection for such chronic diseases is warranted.  However, 
the record fails to show that the Veteran manifested either 
disease to a degree of 10 percent within the one year 
following his service discharge in April 1992.  Specifically, 
the Board notes that a VA general medical examination 
performed on the Veteran in June 1992, two months after his 
separation from service, showed none of these claimed 
disabilities.  As such, presumptive service connection is not 
warranted for a right knee disability, a cervical spine 
disability, or a thoracic spine disability.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board further finds that, when taking into account all 
relevant evidence, service connection is not warranted for 
any of these disabilities on a direct basis as well.  As to 
the Veteran's right knee disability, while the Veteran does 
currently have a right knee disability, no medical evidence 
has been presented linking this disability etiologically to 
service.

While the Veteran's service medical records show complaints 
in service of a left knee disability, for which the Veteran 
is service connected, the Veteran's service treatment 
records, to include his report of separation examination from 
service, dated February 1992, show no complaints of, or 
treatment for, any right knee disability.  Likewise, a June 
1992 VA general medical examination did not show any 
complaints of, or diagnosis of, any right knee disability.  
The evidence of record subsequent to service does not show 
even complaints of right knee pain until approximately, 
arguably, May 1997, over five years after the Veteran's 
separation from service, when an X-ray report of the 
Veteran's knees shows that the Veteran was complaining at 
that time of bilateral knee pain.  However, while the Veteran 
apparently complained of pain in his right knee, the 
Veteran's right knee X-ray was completely normal, and the 
Veteran was not diagnosed with any right knee disability at 
that time.  The Court has held that a symptom, alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  

Without a pathology to which the symptoms of a right knee 
disability can be attributed, there is no basis to find a 
right knee disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus this 
evidence does not show an actual right knee disability.

The evidence of record does not show that the Veteran was 
diagnosed with an actual right knee disability until May 
2007, over 15 years after the Veteran's separation from 
service, when the Veteran was diagnosed with bilateral knee 
patellofemoral syndrome with chondromalacia.  Since that 
time, the Veteran has stated, both in his hearing testimony 
in September 2009, to medical professionals in the course of 
medical treatment, and apparently to family and friends, that 
he injured his right knee in service at the same time that he 
injured his left knee.  However, there is simply no medical 
evidence of record showing that he injured his right knee in 
service, and no medical opinion evidence of record linking 
this disability to service.  A statement of the Veteran's 
self-reported medical history as recited by a medical 
professional is not an actual medical opinion.  And while the 
Board recognizes that the many family and friends who have 
submitted statements on the Veteran's behalf are competent to 
testify to the fact that they witnessed the Veteran appear to 
have pain in his right knee, they are not competent to 
testify as to whether the Veteran's currently diagnosed knee 
disability is etiologically related to service.

As such, with no evidence of a right knee disability in 
service, or any diagnosis of a right knee disability for more 
than 15 years after service, and with no medical opinion 
evidence of record linking the Veteran's current right knee 
disability to service, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for a right knee disability.

As to the Veteran's cervical and thoracic spine disabilities, 
again, while the Veteran does currently have diagnosed 
cervical and thoracic spine disabilities, no medical evidence 
has been presented linking these disabilities to service.  
The Veteran, on his February 1992 report of medical history, 
indicated that he had complaints of occasional back pain 
secondary to a strain, which he treated with over the counter 
medication.  However, the remainder of the Veteran's service 
treatment records, to include his February 1992 report of 
separation examination, show no complaints of, treatment for, 
or diagnosis of, any back disability.  Further, the Veteran's 
June 1992 report of VA general medical examination did not 
show that the Veteran complained of any back pain at that 
time, and was noted to jog several miles a week.  The Veteran 
was not diagnosed with any back disability at that time.  
Thus, while it appears the Veteran may have had a back strain 
in service, there is no evidence showing that the Veteran 
sustained a chronic back disability in service, as none was 
found during the Veteran's service, or for many years after.

In fact, there is no evidence of record showing a diagnosis 
of any chronic back disorder dated any earlier than November 
2005, over 13 years after the Veteran's separation from 
service, showing any chronic back disability.  At that time, 
the Veteran was diagnosed with degenerative disc disease of 
the thoracic and cervical spines, however, these disabilities 
were not at that time linked to service.  Since that time, 
the Veteran has stated, as with his right knee disability, 
both in his hearing testimony, to medical professionals in 
the course of medical treatment, and apparently to family and 
friends, that he injured his back in service.  However, there 
is simply no medical evidence of record showing that he 
injured either his thoracic or his cervical spine in service, 
and no medical opinion evidence of record linking this 
disability to service.  As noted above, a statement of the 
Veteran's self-reported medical history as recited by a 
medical professional is not an actual medical opinion.  And 
while the Board recognizes that the many family and friends 
who have submitted statements on the Veteran's behalf are 
competent to testify to the fact that they witnessed the 
Veteran appear to have pain in his back, they are not 
competent to testify as to whether the Veteran's currently 
diagnosed cervical and thoracic spine disabilities are 
etiologically related to service.

As such, with no evidence of a chronic back disability in 
service, or any diagnosis of any back disability for more 
than 13 years after service, and with no medical opinion 
evidence of record linking the Veteran's current thoracic and 
cervical spine disabilities to service, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for either a thoracic or a 
cervical spine disability.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

New and material evidence having been submitted; the 
Veteran's claim of entitlement to service connection for a 
right knee disability is reopened; service connection for a 
right knee disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a thoracic spine 
disability is denied.


REMAND

As to the Veteran's service connected left knee disability, 
the Board notes that the Veteran has indicated several times, 
both in statements in his claims file, and during his hearing 
testimony before the Board in September 2009, that his left 
knee disability has markedly increased in severity since his 
last VA examination.  Since it has been over three and a half 
years since the Veteran's last examination for this service 
connected disability, and since the Veteran has indicated 
that he believes this disability has increased in severity 
since his last VA examination, the Board is of the opinion 
that the Veteran should be provided with another VA 
examination to address the current level of severity of his 
service connected left knee disability.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The Veteran should be scheduled for a 
VA examination in order to determine 
the current severity of his service 
connected left knee disability.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
for review before the examination.  Any 
testing deemed necessary should be 
performed.  The examiner must 
specifically comment on the Veteran's 
level of functional impairment as per 
DeLuca, if any, due to his service 
connected disabilities.

2.	Thereafter, the AMC should re-
adjudicate the Veteran's claim of 
entitlement to an increased rating for 
his service connected left knee 
disability.  If any benefits sought are 
not granted, the Veteran should be 
furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


